Title: [Diary entry: 20 March 1788]
From: Washington, George
To: 

Thursday 20th. Thermometer at 40 in the Morning—42 at Noon and 40 at Night. The Wind came from the No. Wt. and blew pretty fresh and cool all day with clouds; & once (about 8 Oclk.) with threatning appearances of Snow. Mr. Madison (in my Carriage) went after breakfast to Colchester to ⟨fall⟩ in with ⟨the Stage⟩. I visited all the Plantations. In the Neck began yesterday to Sow Oats—the other work going on as usual. At Muddy hole the Rain that fell on Tuesday Night made the grd. intended for Oats too wet to plow. They therefore returned to that wch. was designed for Barley in No. 1 & plowed there. The

Women having finished fencing were grubbing in the sunken part of No. 3. At Dogue run the Plows five were plowing for Oats & the Women hoeing. At Frenchs the Plows were at work in No. 2 for Oats & the Women fencing. 1¾ Bushls. of Summer Wht. (sent by Mr. Young) was sowed at this place yesterday below the Beans and Pease in the Middle Meadow. At the same time better than half a Bushel of orchard grass-seeds & 18 lbs. of Clover were Sown in the same Meadow on the English Oats by the old bridge and the ground cross harrowed. The Wheat was harrowed in. At the Ferry the Plows were crossing in No. 6 for Oats. The other hands were fencing.